DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:  
Claims 1 and 19-20 recites “a first battery having a positive terminal coupled to said connection interface through a first switch “ and “a second battery having a positive terminal coupled to said connection interface”.
However based on Fig. 2 of the specification where the first battery (BAT1 and BAT2) is connected to the connection interface  252 through the buck charger or elements Q3A and Q3B, the examiner will interpret “coupled to said connection interface” as “electrically coupled to said connection interface”.
As to claim 3, similarly for the reasons above, the Examiner will interpret “a load coupled” as “a load electrically coupled” 
Appropriate correction required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “a sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through said second switch, and having a second end coupled to said reference terminal” which refers to Rsens and Q2 of Fig. 5A. wherein the second terminal of Q2 is connected to the negative terminal of Bat1. 
However, claim 1 from which it depends recites “a second battery having a positive terminal coupled to said connection interface and having a negative terminal coupled to said reference terminal through a second switch” which refers to Fig. 2 wherein the second terminal of Q2 is connected to the reference terminal (GNDP)
Based on Fig. 2 and 5A, it is unclear how the second terminal of second switch Q2 is connected to both reference terminal (GNDP) AND Bat1, and thus it is unclear if the second terminal of second switch Q2 is connected to either reference terminal (GNDP) or Bat1.
Claims 4-6 is/are included in this rejection due to their dependence on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,13,19,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20180069428).
As to claim 1, Hsieh discloses a portable device (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), comprising: a connection interface that connects said portable device to a power source to receive input power ([0033] input voltage Vin from the input terminal 110 ); 
a first battery (Fig. 1 Vbat1) having a positive terminal coupled to said connection interface through a first switch (SW6), and having a negative terminal coupled to a reference terminal (Fig 1 GND terminal); 
a second battery having a positive terminal coupled to said connection interface (Fig. 1 Vbat2), and having a negative terminal coupled to said reference terminal through a second switch (Fig. 1 SW7) and coupled to said positive terminal of said first battery through a third switch (Fig. 1 SW5); and 
switch control circuitry (Fig. 1 processing unit 140), coupled to said first, second and third switches (Fig. 1 CT6,CT5,CT7), and configured to control said first, second and third switches such that said portable device selectively operates in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes) comprising at least a one-battery charging mode and a two-battery-in-series charging mode ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off. Se Fig. 3B,5A for 1 battery charging modes and Fig. 4 for two-battery-in-series charging mode),
wherein in said one-battery charging mode, said switch control circuitry turns off said third switch (See Fig. 3A-B,5A-5B SW5), and controls said first and second switches such that a battery of said first and second batteries is charged by said input power (See Fig. 3A-B,5A-5B where third switch SW5 is off and SW6,SW7 are on for one battery charging), and
wherein in said two-battery-in-series charging mode, said switch control circuitry turns off said first and second switches (Fig. 4 SW6,7 are off is on),  and turns on said third switch (Fig. 4 SW5 is on),  such that said first and second batteries are charged by said input power (Fig. 4).
 As to claim 13, Hsieh discloses the portable device of claim 1, wherein said plurality of modes further comprises a first-battery discharging mode, wherein in said first-battery discharging mode, said switch control circuitry turns off said first and third switches, and said first battery (Fig.2b Vbat) discharges to power a load coupled to said positive terminal of said first battery (Fig.2b Vbat [0049]).
As to claim 19, Hsieh discloses a battery management circuit (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), comprising: 
a first switch (SW6) comprising a first terminal coupled to a positive terminal of a first battery (Fig 1, Vbat1), comprising a second terminal coupled to a connection interface (Fig 1 above), and coupled to a positive terminal of a second battery (SW6 is electrically connected to Vbat through SW4) , and configured to control a connection between said first and second terminals (Fig. 5A SW6 is closed)
 a second switch (SW7) comprising a third terminal coupled to a negative terminal of said second battery (Fig. 1), comprising a fourth terminal coupled to a negative terminal of said first battery and coupled to a reference terminal (Fit. 1 where SW1 is coupled to ground which is also coupled to negative terminal of Vbat1), and configured to control a connection between said third and fourth terminals (Fig. 3B SW7 is closed); 
a control terminal Fig. 1 CT5) configured to control a third switch (SW5) coupled between said positive terminal of said first battery and said negative terminal of said second battery ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off);  and 
switch control circuitry (Fig. 1 processing unit 140), coupled to said first and second switches and said control terminal (Fig. 1 CT6,CT5,CT7), and configured to control said first, second and third switches such that said first and second batteries selectively operate in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes) comprising at least a one-battery charging mode and a two-battery-in-series charging mode ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off. See Fig. 3A-B,5A-5B for 1 battery charging modes and Fig. 4 for two-battery-in-series charging mode), 
wherein in said one-battery charging mode, said switch control circuitry turns off said third switch (See Fig. 3A-B,5A-5B SW5), and controls said first and second switches such that a battery of said first and second batteries is charged by input power received at said connection interface (See Fig. 3A-B,5A-5B where third switch SW5 is off and SW6,SW7 are on for one battery charging), and 
wherein in said two-battery-in-series charging mode, said switch control circuitry turns off said first and second switches (Fig. 4 SW6,7 are off is on), and turns on said third switch (Fig. 4 SW5 is on), such that said first and second batteries are charged by said input power (Fig. 4).
As to claim 20, Hsieh discloses a method comprising: 
managing a first battery (Fig. 1 Vbat1) and a second battery (Fig. 1 Vbat2) in a portable device (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), wherein said first battery comprises a positive terminal coupled to a connection interface through a first switch (SW6), and comprises a negative terminal coupled to a reference terminal (Fig. 1 above), wherein said second battery comprises a positive terminal coupled to said connection interface (Fig. 5), and comprises a negative terminal coupled to said reference terminal through a second switch (SW7) and coupled to said positive terminal of said first battery through a third switch (SW5), and wherein said managing comprises: 
controlling, using switch control circuitry, said first, second and third switches such that said portable device selectively operates in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes. [0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off) comprising at least a one-battery charging mode (See Fig. 3A-B,5A-5B for 1 battery charging modes), and a two-battery-in-series charging mode (Fig. 4 for two-battery-in-series charging mode); 
turning off said third switch in said one-battery charging mode (See Fig. 3A-B,5A-5B SW5 is off); 
controlling said first and second switches, in said one-battery charging mode, such that a battery of said first and second batteries is charged by input power received at said connection interface (See Fig 3B,5B where third switch SW5 is off and SW6,SW7 are on for one battery charging); 
turning off said first and second switches in said two-battery-in-series charging mode (Fig. 4 SW6,7 are off is on for two-battery-in-series charging ); and 
turning on said third switch, in said two-battery-in-series charging mode, such that said first and second batteries are charged by said input power (Fig. 4 SW5 is on two-battery-in-series charging).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Applicant admitted prior art (hereinafter AAPA). 
As to claim 2, Hsieh discloses the portable device of claim 1, further comprising: 
a charging path comprising a first input terminal coupled to said connection interface (charging path identified above).
a charger circuit ( [0017] charging circuit 160) comprising a second input terminal coupled to said connection interface (Fig. 1 above), comprising a second output terminal (Fig. 1 above) coupled to said positive terminal of said first battery (Fig. 3A showing output of charging circuit 160 connected to Vbat1) and coupled to said positive terminal of said second battery through said first switch (Fig. showing the output of charging circuit 160 connected to Vbat2 through SW2,3 to SW6,1,4)), and configured to convert at least a part of said input power at said second input terminal to regulated power at said second output terminal ([0033] In the normal charge mode, the charging circuit 160 receives an input voltage Vin from the input terminal 110 and converts the input voltage Vin to a charging voltage Vc to charge the energy storage units Bat1 and Bat2); and a controller, coupled to said charger circuit, that selectively enables at least one of said charging path and said charger circuit.  (Based on [0006] [0029] [0030] of the specification, Examiner interprets “enables at least one of said charging path” as “ turning the switches Q3A and Q3B” and “enables at least one of said charger circuit “ as “enabling to convert an input power to an output power. See Fig. 3A-3B where charging circuit 160 is a converter and is converting input power to an output power and therefore has at least a controller enabling charging circuit 160 [0033]).
Hsieh does not disclose comprising a first output terminal coupled to said positive terminal of said second battery and coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal.

Therefore it would be obvious to one of ordinary skill in the art to include the charge-discharge switching circuit (Q3A,Q3B) in the main charging pat as taught by AAPA in order to protect the batteries from overcharging- discharging through the connection interface. 
As such with the combined teachings of Hsieh and AAPA, Hsieh charge-discharge switching circuit (Q3A,Q3B) taught by AAPA will render a first output terminal coupled to said positive terminal of said second battery and coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal.
Hsieh does not disclose the controller, coupled to said charging path that selectively enables said charging path (controller coupled to e Q3A and Q3B) .
AAPA teaches a controller (Fig. 1 “DFC controller”), coupled to said charging path that selectively enables said charging path ([0005] Q3A  A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2. Fig. 1 show DFC controller at the control terminal of Q3A and Q3B. Therefore one of ordinary skill in the art can see from Fig. 1 and [0005] that DFC controller controls Q3A and Q3B to be on when there is direct charging mode) .
It would have been obvious to a person of ordinary skill in the art to modify the controller of Hsieh to be coupled to said charging path that selectively 
As to claim 3, Hsieh in view of AAPA teaches the portable device of claim 2, further comprising: 
a load (system circuit connected to output terminal)coupled to said positive terminal of said first battery and said second output terminal of said charger circuit ([0033 Fig. 2A output terminal 190), 
wherein said two-battery-in-series charging mode comprises a plurality of sub-modes, wherein in a first sub-mode of said sub-modes, said controller disables said charger circuit (Fig. 4 shows charging circuit 160 not in conversion mode and is therefore “disabled”), and enables said charging path to deliver said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin. Since the charging path is conducting, then it would be obvious that Hsieh switching units Q3A,Q3B taught by AAPA would be enabled), and to power said load via said positive terminal of said first battery ([0042] The energy storage unit Bat1 outputs the system voltage Vsys via the output terminal 190 to provide power to the system circuit).
As to claim 7, Hsieh in view of AAPA teaches the portable device of claim 2, wherein said one-battery charging mode comprises a plurality of sub-modes and said sub-modes comprise at least one of a first-battery direct charging mode (Fig.  a first-battery buck charging mode (Fig. 3A and [0035]), and a second-battery direct charging mode (Fig. 5B), wherein in said first-battery direct charging mode and said second-battery direct charging mode, said controller disables said charger circuit and enables said charging path (See Fig. 5A-5B where charging circuit 160 is not in use and Vbat1 and Vbat2 is direct charging. (i.e. disabling charging circuit and enabling said charging path)), and wherein in said first-battery buck charging mode, said controller disables said charging path and enables said charger circuit (Fig. 3A).
As to claim 8, Hsieh in view of AAPA teaches the portable device of claim 7, wherein in said first-battery direct charging mode (Fig. 5A), said switch control circuitry turns off third switch and turns on said first switch (Fig. 5A SW6 is on), and said charging path delivers said input power to charge said first battery via said first switch (Fig. 5A SW6 is on). 
wherein in said second-battery direct charging mode (Fig. 5B), said switch control circuitry turns off said first and third switches (Fig. 5B, SW6 and SW5 are off) and turns on said second switch (SW7 on), and said charging path delivers said input power to charge said second battery via said second switch (Fig. 5B and [0049], and 
wherein in said first-battery buck charging mode (Fig. 3A and [0035]), said switch control circuitry turns off said first, second, and third switches (Fig. 3A, SW5,6,7 are off), and said charger circuit converts said input power to regulated output power to charge said first battery via said second output terminal (Fig. 3A and [0035]).
Although Hsieh in view of AAPA teaches the second switch is on in order to discharge the second battery while the first battery is being charged, Hsieh in view of AAPA does not teach the second switch is off (therefore discontinuing discharging the second battery to the load) while the first battery is being charged. 
However it would be obvious to one of ordinary skill in the art to shut off second switch in the claimed first-battery direct charging mode in order to prevent over-discharge or leakage current when the second battery has completed supplying the load.
As to claim 9, Hsieh in view of AAPA teaches the portable device of claim 7, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said second output terminal of said charger circuit (Fig. 1 SW1 is electrically coupled to VBAT2 and identified output terminal) configured to control a connection between said positive terminal of said second battery and said second output terminal (Fig. 3B); and 
a connection switch (a selecting circuit 120 comprising switching units SW2 and SW3) coupled between said positive terminal of said first battery and said second output terminal (Fig. 1 above), and configured to control a connection between said positive terminal of said first battery and said second output terminal (Fig. 2S SW2 is closed and connects output of 160 to Vbat1), wherein said sub-modes further comprise a second-battery buck charging mode (Fig. 3B), 
wherein in said second-battery buck charging mode (Fig. 3B), said switch control circuitry turns off said connection switch (Fig. 3B SW2) and said first and third switches (Fig. 3B SW6, SW5 are off) and turns on said second and fourth switches (Fig. 3B SW1, SW7 are off), and said charger circuit converts said input power to regulated output power to charge said second battery via said second and fourth switches (Fig. 3B).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of Kotikalapoodi (US 20080238203). 
As to claim 4, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path ([003] and Fig. 4. The charging circuit 160 outputs the charging voltage Vc (Enabling charging circuit). Since the charging path is conducting, then it would be obvious that Hsieh switching units Q3A,Q3B taught by AAPA would be enabled). 
Hsieh teaches said charger circuit converts a first part of said input power to regulated output power to power said load via said second output terminal ([0033] The charging circuit 160 outputs the charging voltage Vc to the output terminal 190 of the charging-discharging module of the energy storage unit 100 to provide power to the system circuit),
and said charging path delivers said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin).
However Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries occurs in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”).
Kotikalapoodi teaches a first part of input power ( 340mA) from a connection interface (5V) provided to a switching regulator to supply power to a system load while a second part of said input power (160 mA) is direct charging a battery (Fig.5B [0038]-[0042])
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include said regulated output power to power said load and said delivered said input power to charge said first and second batteries occurs in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”), in order to use excess or unused current from the power source to charge the battery ([0041]) thereby not wasting power.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of Tsuji (US 20110095729). 
As to claim 5, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path, said charger circuit converts a first part of said input power to regulated output power to power said load via said second output terminal ([0033] Fig. 3B The charging circuit 160 outputs the charging voltage Vc (enabling charging circuit) to the output terminal 190 of the charging-discharging module of the energy storage unit 100 to provide power to the system circuit), 
Hsieh in view of AAPA further teaches and said charging path delivers said input power to charge said first and second batteries via said first output terminal and to power said load via said positive terminal of said first battery (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin (enabling charging path). Also in the first charging mode, the energy storage unit Bat1 outputs the system voltage Vsys via the output terminal 190 to provide power to the system circuit [0042]-[0043]).
However, Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries and to power said load via said positive terminal of said first battery occur in the same charging 
Tsuji teaches (Fig. 1 a charging circuit that simultaneously charges a battery with an electrical current supplied from an external power source and supplies the electrical current supplied from the external power source to a load includes a power supply circuit to supply an electrical current from the battery to the load [0027])
It would be obvious to one of ordinary skill in the art to combine the above charging modes of Hsieh to occur in the same charging mode in order to supply the load power when a current required load current is greater than a maximum supply current of the external power source as taught by Tsuji ([0027]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of  Bucur (US 20040178766).
As to claim 6, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path, said charger circuit converts a first part of said input power to regulated output power to power said load and charge said first battery via said second output terminal (Fig. 3A and [0035] “enabling charging circuit”), 
Hsieh in view of AAPA further teaches said charging path delivers a second part of said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin “enabling charging path”).
However, Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries and to power said load via said positive terminal of said first battery occur at the same time or in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”).
However Bucur teaches charging a battery and system load simultaneously when the battery is deeply discharged (Fig. 16 [0024] and mode 183). 
It would have been obvious to a person of ordinary skill in the art to modify to combine above charging modes of Hsieh where the first and second batteries are being directly charged while the first battery is also being charged by the charging circuit to occur in the same charging mode in order to charge a deeply discharged battery as taught by Bucur. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Alahmad  (US 20060092583). 
As to claim 10, Hsieh discloses the portable device of claim 1, wherein said plurality of modes (Fig. 1-5)  
wherein said plurality of modes further comprises a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch and turns on said first and second switches such that said first and second batteries are charged by said input power.
Alahmad teaches wherein said plurality of modes further comprises a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch (S3, Fig. 3) and turns on said first and second switches (S1,S5) such that said first and second batteries are charged by said input power ([0005] FIG. 3 illustrates the array of FIG. 1 configured for charging multiple storage elements in parallel )
It would have been obvious to a person of ordinary skill in the art to modify the plurality of modes of Hsieh to include a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch and turns on said first and second switches such that said first and second batteries are charged by said input power, as taught by Alahmad in order to charge the batteries with less heat dissipation by charging them in parallel.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Yoon (US 20180170205). 
As to claim 11, Hsieh discloses the portable device of claim 1, wherein said plurality of modes (Fig. 1-5) 
wherein said plurality of modes further comprises a balancing mode , wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries thereby balancing said first and second batteries.
Yoon teaches wherein said plurality of modes further comprises a balancing mode , wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries thereby balancing said first and second batteries ([0045] For example, when a voltage deviation between the battery module 11 and the battery module 12 is greater than a preset value, the controller 100 may perform voltage balancing between the two battery modules 11 and 12 by closing the relays R11 and R12 to connect the battery module 11 and the battery module 12 in parallel and to recharge a battery module with a lower voltage with energy stored in a battery module with a higher voltage).
As such, the combined teachings of Hsieh and Yoon where Yoon connects the two cells in parallel in order to balance the two cells will render Hsieh third switch SW5 to be off and first and second switches (SW6,SW7) to be on.
It would have been obvious to a person of ordinary skill in the art to modify the plurality of modes of Hsieh to comprises a balancing mode, wherein in said balancing mode, said switch control circuitry turns off said third switch and turns 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Yoon (US 20180170205) in view of Hoffman (US 20130176001). 
As to claim 12, Hsieh in view of Yoon teaches the portable device of claim 11.
Hsieh in view of Yoon does not disclose/teach wherein said switch control circuitry controls said switch of said first and second switches such that said charging current increases if a difference between a battery voltage of said first battery and a battery voltage of said second battery decreases.
Hoffman teaches wherein said switch control circuitry controls said switch of said first and second switches such that said charging current increases if a difference between a battery voltage of said first battery and a battery voltage of said second battery decreases. ([0016] The battery controller 16 now determines new corrected charge times and charge currents for all electrochemical cells 12 on the basis of the measured deviations from the target charge state. The extent of the decrease or increase of the charge time and charge currents can hereby be made dependent on the extent of the difference between the charge states of the electrochemical cells 12 and their target charge state. In the simplest case, there is a direct proportionality between 
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include wherein said switch control circuitry controls said switch of said first and second switches such that said charging current increases if a difference between a battery voltage of said first battery and a battery voltage of said second battery decreases, as taught by Hoffman in order to charge the individual electrochemical cells 12 in an optimum manner to thereby completely eliminate the need for balancing phases and prevent overcharging of individual cells ([0016]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  
As to claim 14, Hsieh disclose the portable device of claim 13, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said load (Fig. 5A SW1 is electrically coupled to VBAT2 and Vsys), and configured to control a connection between said positive terminal of said second battery and said load (Fig. 5A and [0048] ;
and 
a connection switch (SW2) coupled between said positive terminal of said first battery and said load (Fig. 5B), and configured to control a connection between said positive terminal of said first battery and load (Fig. 5B SW2 is closed and connects output of 160 to Vbat1). 
wherein said plurality of modes further comprises a second-battery discharging mode (Fig. 5A), and wherein in said second-battery discharging mode, said switch control circuitry turns off said connection switch (Fig. 5A,SW2 is off), and third switch (SW5) and turns on said second and fourth (SW7,SW1) switches, and said second battery discharges to power said load via said fourth switch (Fig. 5A).
Although Hsieh teaches the first switch is on in order to charge the first battery while the second battery is being discharged, Hsieh does not teach the first switch is off (therefore discontinuing charging the first battery) while the second battery is being charged. 
However it would be obvious to one of ordinary skill in the art to shut off second switch in the claimed second-battery discharging mode in order to prevent over-charging the first battery once fully charged.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Stanesti (US 20040113585) in view of Zhao (US 20150311720). 
As to claim 15, Hsieh discloses the portable device of claim 1. 
Hsieh does not disclose/teach wherein said plurality of modes further comprises a two-battery discharging mode comprising a first sub-mode, wherein in said first sub-mode, said switch control circuitry turns off said third switch and turns on said first and second switches, said first and second batteries discharge to power, via said first and second switches, a load coupled to said positive terminal of said first battery, and said switch control circuitry controls a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches Fig. 3,6 state 606 where switches Sw3-Sw6 are on to connect two batteries in parallel in a battery system supply mode. SW2 is on to connect the two parallel batteries to the load. Battery system supply mode where the batteries supply power to load [0061][0062]), 
As such, one of ordinary skill in the art can see that the combined teachings of Hsieh in view of Stanesti where  Stanesti teaches connecting the two batteries of Hsieh in parallel to supply power to Hsieh system load will render Hsieh third switch SW5 as “off”  and at least two discharging modes. The first discharging mode having at least first, second switches (SW6,7) on and switch Sw2 on (one discharging charging mode) or second and fourth switches (SW7,SW1) and both switches Sw3 and Sw2 on (second discharging mode).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include wherein said plurality of modes further comprises a two-battery discharging mode comprising a first sub-mode, wherein in said first sub-mode, said switch control circuitry turns off said third switch and turns on said first and second switches, said first and second batteries discharge to power, via said first and second switches, a load coupled to said positive 
Hsieh does not specifically disclose/teach and said switch control circuitry controls a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches a battery voltage of said second battery is greater than a battery voltage of said first battery ([0064] the battery with the higher voltage level compared to the other will be selected to provide discharging power to the system). 
Hsieh in view of Stanesti does not teach that the one of the first or second switch is in a linear mode when the second battery is greater than a battery voltage of said first battery.
Zhao teaches operating a switch in linear mode so that an output voltage supplied through the second semiconductor switch to the load is clamped below a predetermined safety voltage [0059]
Therefore it would be obvious to one of ordinary skill in the art for the switch control circuitry to control a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery taught by the combined teachings of Hsieh in view of Stanesti in view of Zhao in order to provide discharging power to the system ([0064] of Stanesti) and not over discharge the battery with the lowest voltage while protecting the load by clamping the output voltage to below a predetermined safety voltage ([0059] of Zhao)
As to claim 16, Hsieh in view of Stanesti in view of Zhao teaches the portable device of claim 15, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said load (Fig. 5A SW1 is electrically coupled to VBAT2 and Vsys), and configured to control a connection between said positive terminal of said second battery and said load (Fig. 5A and [0048] ;
and 
a connection switch (SW2) coupled between said positive terminal of said first battery and said load (Fig. 5B), and configured to control a connection between said positive terminal of said first battery and load (Fig. 5B SW2 is closed and connects output of 160 to Vbat1). 
Hsieh does not disclose/teach wherein said two-battery discharging mode further comprises a second sub-mode, and wherein in said second sub-mode, said switch control circuitry turns off said first and third switches and turns on said connection switch and said second and fourth switches, said first and second batteries discharge to power said load via said connection switch and said second and fourth switches.
Stanesti teaches Fig. 3,6 state 606 where switches Sw3-Sw6 are on to connect two batteries in parallel in a battery system supply mode. SW2 is on to connect the two parallel batteries to the load. Battery system supply mode where the batteries supply power to load [0061][0062]), 
 (one discharging charging mode) or second and fourth switches (SW7,SW1) and both switches Sw3 and Sw2 on (second discharging mode).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include wherein said plurality of modes further comprises a second sub-mode, and wherein in said second sub-mode, said switch control circuitry turns off said first and third switches and turns on said connection switch and said second and fourth switches, said first and second batteries discharge to power said load via said connection switch and said second and fourth switches, as taught by Stanesti in order to operate the load without the need for an external source.
Hsieh does not specifically disclose/teach and said switch control circuitry controls said second switch to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches a battery voltage of said second battery is greater than a battery voltage of said first battery ([0064] the battery with the higher voltage level compared to the other will be selected to provide discharging power to the system). 
Hsieh in view of Stanesti does not teach that the second switch is in a linear mode when the second battery is greater than a battery voltage of said first battery.

Therefore it would be obvious to one of ordinary skill in the art for the switch control circuitry to control said second switch to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery taught by the combined teachings of Hsieh in view of Stanesti in view of Zhao in order to provide discharging power to the system ([0064] of Stanesti) and not over discharge the battery with the lowest voltage while protecting the load by clamping the output voltage to below a predetermined safety voltage ([0059] of Zhao)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Applicant admitted prior art (hereinafter AAPA) in view of Yun (US 20080106234). 
As to claim 17, Hsieh discloses the portable device of claim 1, further comprising: 
Hsieh does not disclose/teach a sense resistor having a first end coupled to said negative terminal of said first battery, and having a second end coupled to said reference terminal and coupled to said negative terminal of said second battery through said second switch, and configured to sense a current flowing through said first battery; and a fuel gauge, coupled to said sense resistor.
AAPA teaches a sense resistor having a first end coupled to said negative terminal of said first battery (Fig. 1 resistor connected to cell 1), and having a second end coupled to said reference terminal (Fig. 1) and coupled to said negative terminal of said second battery through said second switch and configured to sense a current flowing through said first battery (it is well known to one of ordinary skill in the art that resistors conduct and sense current. Therefore AAPA resistor is configured to sense the current flowing through cell 1); and a fuel gauge, coupled to said sense resistor (Fig. 1). 
Hsieh in view of AAP is not specifically clear as to the sense resistor having a second end coupled to said negative terminal of said second battery through said second switch. However one of ordinary skill in the art can see that the combined teachings of Hsieh in view of AAP where AAPA teaches including a sense resistor in series to a first resistor will render the sense resistor having a second end coupled to said negative terminal of said second battery through said second switch.
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to a sense resistor having a first end coupled to said negative terminal of said first battery, and having a second end coupled to said reference terminal and coupled to said negative terminal of said second battery through said second switch, and configured to sense a current flowing through said first battery; and a fuel gauge, coupled to said sense resistor, as taught by AAPA in order to estimate a remaining capacity of said first battery based on the sensed current as taught by Yun (Fig. 1).
Hsieh in view of AAP does not specifically teach the fuel gauge configured to estimate a remaining capacity of said first battery based on the sensed current and configured to estimate a remaining capacity of said second battery if said first and second batteries are balanced.
However it is well known to one of ordinary skill in the art that a battery fuel gauge is configured to estimate a remaining capacity of said first battery based on the sensed current as evident by Yun (Fig. 1) [0056] The controller 1400 calculates the total capacity and the remaining capacity of the first chargeable power supply 1100 and the second chargeable power supply 1200 by carrying out the coulomb count (the current integration) based on the current accumulation obtained from the sense resistor 1300. The controller 1400 calculates the remaining capacities of the first chargeable power supply 1100 and the second chargeable power supply 1200 respectively, adds the remaining capacities of both batteries))
As such since the fuel gauge taught by the combined teachings of Hsieh in view of AAP in view of Yun teaches the fuel gauge connected in series to the first battery estimates a remaining capacity of said first battery, then it is obvious to one of ordinary skill in the art that the remaining capacity of the first battery detected by the fuel gauge will be the remaining capacity of the second battery if both capacities are balanced. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Yun (US 20080106234). 
As to claim 18, Hsieh discloses the portable device of claim 1, further comprising: 
a sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through said second switch, and having a second end coupled to said reference terminal, and configured to sense a current flowing through a combination of said first and second batteries; and a fuel gauge, configured to estimate a total remaining capacity of said first and second batteries based on the sensed current.
Yun teaches a sense resistor (Fig. 1 1300) having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through (Fig. 1) and having a second end coupled to said reference terminal (Fig. 1 P-), and configured to sense a current flowing through a combination of said first and second batteries ( [0056] …by carrying out the coulomb count) ; and a fuel gauge (1450), configured to estimate a total remaining capacity of said first and second batteries based on the sensed current. (Fig. 1) [0056] The controller 1400 calculates the total capacity and the remaining capacity of the first chargeable power supply 1100 and the second chargeable power supply 1200 by carrying out the coulomb count (the current integration) based on the current accumulation obtained from the sense resistor 1300. The controller 1400 calculates the remaining capacities of the first chargeable power supply 1100 and the second chargeable power supply 1200 respectively, adds the remaining capacities of both batteries).
As such one of ordinary skill in the art can see that the combined teachings of Hsieh in view of Yun where Yun teaches a  sense resistor having a first end coupled to 
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include a sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through said second switch, and having a second end coupled to said reference terminal, and configured to sense a current flowing through a combination of said first and second batteries; and a fuel gauge, configured to estimate a total remaining capacity of said first and second batteries based on the sensed current, in order to estimate remaining capacities of the first and second batteries  respectively, adds the remaining capacities of both batteries as taught by Hsieh in view of Yun.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859